Citation Nr: 0720852	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  95-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus and pes cavus deformities of the right 
foot.

2.  Entitlement to an initial rating in excess of 10 percent 
for hallux valgus and pes cavus deformities of the left foot

3.  Entitlement to an initial rating in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served over twenty years on active duty, 
including from April 1967 to January 1971 and from November 
1989 to September 1993.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefits sought on 
appeal.  
        
In January 1999 and December 2003 the Board remanded the 
matter for additional development.  That development having 
been completed, the claim has been returned to the Board and 
is now ready for appellate disposition


FINDINGS OF FACT

1.  The veteran's hallux valgus and pes cavus deformities of 
the right foot are not manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, or marked tenderness 
under the metatarsal heads and cannot otherwise be 
characterized as a moderate foot injury.

2.  The veteran's hallux valgus and pes cavus deformities of 
the left foot are not manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, or marked tenderness 
under the metatarsal heads and cannot otherwise be 
characterized as a moderate foot injury.

3.  From October 1, 1993, to July 20, 2002, the veteran's 
hemorrhoids were not shown to be large or thrombotic, 
irreducible, or with excessive redundant tissue, evidencing 
frequent recurrences.

4.  Since July 20, 2002, the veteran's hemorrhoids have not 
been shown to be manifested by persistent bleeding with 
secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the veteran's hallux valgus and pes cavus 
deformities of the right foot have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a Diagnostic Codes 5278, 5280, 5284 (2006).  

2.  The criteria for an initial rating in excess of 10 
percent for the veteran's hallux valgus and pes cavus 
deformities of the left foot have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a Diagnostic Codes 5278, 5280, 5284 (2006).  

3.  The criteria for a compensable rating for the veteran's 
hemorrhoids from October 1, 1993, to July 20, 2002 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.114 Diagnostic Code 7336 (2006).  

4.  The criteria for a rating in excess of 10 percent for the 
veteran's hemorrhoids since July 20, 2002 have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.114 Diagnostic Code 7336 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes (DCs) identify the various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran essentially contends he is 
entitled to initial increased ratings for his bilateral foot 
disabilities and hemorrhoids because the current ratings 
assigned do not accurately reflect the severity of his 
conditions.

        A.  Hallux Valgus and Pes Cavus Deformities of the Feet

A rating decision of June 1994 granted service connection for 
the veteran's bilateral foot disabilities and assigned a 10 
percent rating for each foot.  The Board notes that these 
issues were initially characterized by the RO as hallux 
valgus deformities, but shortly thereafter, in the October 
1994 Statement of the Case, the issues were re-characterized 
to include pes cavus, and have remained this way ever since.

The veteran is currently receiving his 10 percent rating for 
each foot under DC 5280, the diagnostic code for hallux 
valgus.  10 percent is the maximum rating allowed under this 
code, so DC 5280 cannot provide the basis for a higher 
evaluation.

The Board has considered all other diagnostic codes of the 
feet that allow for ratings in excess of 10 percent.  Of 
these, two codes, DC 5276 for acquired flatfoot and DC 5283 
for malunion or nonunion of the tarsal or metatarsal bones, 
have no application to the veteran's case.  A VA examination 
of July 2002 found the veteran does not have flat feet, and 
there is no evidence of malunion or nonunion of the tarsal or 
metatarsal bones anywhere in the record.  X-rays were taken 
of the veteran's feet in July 1995 and these deformities were 
not found.  Thus, consideration under Diagnostic Codes 5276 
or 5283 is not warranted.    

There are remaining two diagnostic codes pertaining to the 
feet that could potentially allow a rating in excess of 10 
percent.  First, DC 5278, the rating code for claw feet or 
pes cavus, allows a rating of 30 percent where the evidence 
shows all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to a right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads 
bilaterally.  

The evidence does not show that a 30 percent rating is 
warranted under this code.  The July 2002 VA examiner found 
that the veteran "has normal toes except for bilateral 
hallux valgus deformities".  He did not find that all toes 
tend toward dorsiflexion.  The examiner also found the range 
of motion of the veteran's ankles to be nearly normal.  
Plantar flexion was 45 degrees and dorsiflexion was 15 
degrees.  Normal plantar flexion is to 45 degrees and normal 
dorsiflexion is to 20 degrees.  See 38 C.F.R. § 4.71 Plate 
II, p.385 (2006).  He did not find limitation of dorsiflexion 
at the ankle to a right angle.  The examiner further found, 
"[t]here is no objective evidence of painful motion on all 
movements of ankles or feet."  The examiner measured 
dorsiflexion of the metatarsophalangeal joints bilaterally 
and there was no pain.  He did not find marked tenderness 
under the metatarsal heads.  For these reasons, a rating of 
30 percent is not warranted.

The remaining diagnostic code that would allow for a rating 
in excess of 10 percent is DC 5284, a catch-all for all other 
foot injuries.  A 20 percent rating is warranted where the 
foot injuries are moderately severe.  The Board does not find 
this is the case here.  The July 2002 VA examiner found the 
veteran has a normal gait.  There was no pain on any movement 
of the feet or ankles.  There was no evidence of edema, 
instability, weakness, or tenderness of either ankle or the 
feet.  The examiner found there were no functional 
limitations of standing or walking.  The veteran could stand, 
squat, and do supination and pronation and rise on his toes 
and heels without problems.  The examiner found that the 
veteran does not require crutches, a brace, a cane, or 
corrective shoes to walk and that while the veteran had been 
issued a cane, he came to the examination without a cane and 
walking normally.  For all of these reasons, the veteran's 
bilateral foot condition cannot be characterized as 
moderately severe.

In addition, on review of the veteran's contentions, the 
Board finds that there is insufficient evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2006).  
Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).   The July 
2002 VA examiner found that despite the veteran's contentions 
to the examiner that he cannot work because he cannot stand 
for long periods of time, there were no objective 
manifestations of any limitation of standing or walking, and 
that the veteran has "functional feet."  Also, in a June 
2002 VA Form 21-4138 the veteran appears to contend he had 
been turned down for a job because of his condition, but the 
record shows he did not get a position as a food service 
worker because of his back problems, not his foot problems.

The Board notes that that the veteran expressed disagreement 
with the June 1994 decision granting him service connection 
for his foot conditions in September 1994.  As such, the 
veteran appealed the initial evaluation assigned and the 
severity of his disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present. See Fenderson v. West, 12 Vet. App. 
119 (1999).  While the requirements of Fenderson have been 
considered, the evidence of record shows that the 
manifestations of the veteran's bilateral hallux valgus and 
pes cavus deformities have been consistent during the appeal 
period.  In addition,  the Board has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant contends his disability is manifested 
by pain.  The Board finds that a 10 percent disability rating 
under DC 5280 for each of the veteran's feet adequately 
compensates him for any functional loss, pain, and weakness 
resulting from the bilateral hallux valgus and pes cavus. 

        B.  Hemorrhoids

A rating decision of June 1994 granted service connection for 
the veteran's hemorrhoids and assigned a noncompensable 
rating, effective October 1, 1993.  A rating decision of 
September 2002 subsequently increased the rating to 10 
percent, effective July 20, 2002. As with the bilateral foot 
claims, the Board notes that the veteran expressed 
disagreement with the original grant of service connection 
and as such, the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  While the 
requirements of Fenderson have been considered, the evidence 
of record shows that prior to the rating increase to 10%, the 
manifestations of the veteran's hemorrhoid's were 
consistently shown to be at a noncompensable rating level, 
and that since the increase was granted, the evidence does 
not show that a rating in excess of 10 percent is warranted.   

The veteran has been rated under DC 7336, the diagnostic code 
for internal and external hemorrhoids, throughout the appeal 
period.  In order to warrant a compensable rating under this 
code prior to the 10 percent increase, the evidence would 
have to show that prior to July 20, 2002, the veteran's 
hemorrhoids were large or thrombotic, irreducible, or with 
excessive redundant tissue, evidencing frequent recurrences.  
The evidence does not support this.  VAMC treatment notes are 
devoid of such evidence.  A March 1994 VA examination did not 
note the veteran's hemorrhoids to be large, thrombotic, 
irreducible, or with excessive redundant tissue.  While it 
was found that the veteran had a single, recurrent, anal 
fissure in conjunction with his external hemorrhoids, this is 
not enough to support an increased rating.  Part of the 
rating criteria for a 20 percent evaluation includes the 
existence of anal fissures, but the March 1994 examination 
stated the veteran had only a single fissure.  The veteran's 
November 1994 hearing testimony also is not supportive of an 
increase.  For all of these reasons, a compensable rating 
prior to July 20, 2002, must be denied.

Since July 20, 2002 the veteran has received an evaluation of 
10 percent for this disability.  An increased rating of 20 
percent is warranted where there is persistent bleeding with 
secondary anemia or fissures.  The evidence does not support 
such an increase.  While the veteran reported to the July 
2002 VA examiner that he has bleeding during the times when 
he becomes constipated, this does not suggest he has 
"persistent" bleeding.  On examination, the examiner's 
objective findings include "[n]o evidence of fissures," 
"[n]o evidence of bleeding," and "[n]o sign of anemia."  
Accordingly, an increased rating since July 20, 2002, is not 
warranted.  

All diagnostic codes for the digestive system were considered 
for all portions of the appeal period, but the evidence does 
not raise the possibility of the application of any other 
code.  Additionally it is noted that while the diagnostic 
criteria for some of the disabilities of the digestive system 
under 38 C.F.R. § 4.114 changed during the course of this 
appeal, these changes did not related to the diagnostic code 
applicable to the veteran's case, DC 7336, and need not be 
discussed.  

The Board further finds that throughout the record there has 
been insufficient evidence of unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
38 C.F.R. § 3.321(b)(1) (2006).  

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
June 2002 and December 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the December 2004 letter 
specifically informed the veteran that he should submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board concludes, therefore, that the appeal may 
be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The veteran was 
afforded VA examinations in March 1994, May 1997, July 2002, 
and September 2002.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Indeed, in a June 2002 VA Form 21-4138 the 
veteran stated he has no additional evidence to submit.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  


ORDER

An initial increased disability rating in excess of 10 
percent for hallux valgus and pes cavus deformities of the 
right foot is denied.

An initial increased disability rating in excess of 10 
percent for hallux valgus and pes cavus deformities of the 
left foot is denied.

An initial compensable disability rating for hemorrhoids from 
October 1, 1993, to July 20, 2002 is denied.

An initial increased disability rating in excess of 10 
percent for hemorrhoids since July 20, 2002 is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


